DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 depends on claim 17 and claim 24 recites the limitation "the local parameter comprises measuring a voltage and a current from a solar panel" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is unclear that if the applicant is referring the same voltage and current from same solar panel of claim 17 or there is another additional solar panel.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7, 9-10, 12-14, 16-17, 20-21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka [US 20170366023] further in view of Inoue [EP 3247016].
With respect to claim 1, Tanaka teaches an energy storage system (figure 1) comprising, a DC bus (6, in figure 1) a plurality of battery strings (8a,8b,8c) each battery string comprising batteries coupled electrically together (8a, 8b, 8c, electrically coupled together as shown  in figure 1); a plurality of DC/DC converters electrically coupling respective battery strings to the DC bus (9a, 9b, 9c, figure 1) an enclosure housing the battery strings and the DC/DC converters (various type of converters are contained together with the storage battery in same cabinet, paragraph [00062]). 
Although heat loads for respective battery strings within the enclosure, wherein the heat loads comprise external heat loads (Paragraph [0005]) and internal heat loads (the load attached to converter, 3),  Tanaka is silent over a several features of a temperature control system.
 Inoue discloses at least one HVAC system ( heat pump, paragraph [0342], line 2) a controller programmed (figure2, CPU 110, the electrical power management device 100 has a CPU 110 ( central processing unit) that controls various kinds of device and processes data, paragraph [0035]) to execute a method of; predicting heat loads for respective battery strings within the enclosure (the storage battery characteristic model 204 estimates the storage battery cell temperature, paragraph [0163]) wherein the heat loads comprise external heat loads and internal heat loads (a storage battery model unit that estimates an internal temperature of the storage battery based on the external air temperature prediction information and an operating plan of the storage battery, claim 12) determining one or both of DC/DC converter operating commands and HVAC operating commands based on the respective predicted heat loads to control the actual heat loads of the respective battery strings (claim 9).
It would have been obvious to a person of ordinary skill in the art at the time the application was filed, to use the teaching of Inoue temperature control system in which the operating plan is compiled with consideration to an energy conversion efficiency based on the external air temperature and load characteristics of a heat storing device in which a heat pump is utilized, because of which there is an advantage in that errors in predicting power consumption and amount of heat stored due to the heat storing device characteristics in an actual operation can be kept to a minimum (paragraph, [0324]). With the benefit that by combining these two arts, the power can manage easily in battery storage device and can enhance the life of batteries too.
With respect to claim 2, combined art of Tanaka and Inoue in claim 1 make obvious the temperature control storage device of claim 1, Tanaka further discloses the external heat loads comprise at least one of the sun loading, wind loading and external temperature, (the temperature in the cabinet of the storage battery exposed to the afternoon sun rises as compared with the other storage batteries, Paragraph [0005] ) the internal heat loads comprise at least one of battery loads(the temperature information of the storage batteries by the temperature information acquisition device so that the degradation states of the plurality of the storage batteries can be matched, (abstract)) determining one or both of DC/DC converter operating commands and determining the DC/DC operating commands to redistribute battery string loading to avoid degradation of at least one battery string having a higher predicted heat load than at least one other battery string (the replacement times of the storage batteries can be adjusted by controlling the progress of degradation and all storage batteries can be replaced substantially at the same time, abstract, Paragraph [0007], [0008], claim 12), Tanaka is silent over HVAC system. 
Inoue discloses HVAC loads (load characteristics of a heat storing device in which a heat pump is utilized, paragraph [0023]) and determining HVAC operating commands to provide pre-cooling for at least one portion of the enclosure (paragraph [0011]). 
It would have been obvious to a person of ordinary skill in the art at the time the application was filed, to use the teaching of Inoue to use the heat pump for the better efficiency of the system, with the benefit of combining these two arts the energy storage can be managed properly (paragraph [0005]).
With respect to claim 3, Tanaka discloses a method for controlling temperature in an energy storage system comprising a DC bus (6, in figure 1) a plurality of battery strings, each battery string comprising batteries coupled electrically together (8a, 8b, 8c, in figure 1); a plurality of DC/DC converters electrically coupling respective battery strings to the DC bus (9a, 9b, 9c; figure 1) an enclosure housing the battery strings and the DC/DC converters (various type of converters are contained together with the storage battery in same cabinet, paragraph [00062])  predicting heat loads for respective battery strings within the enclosure (Accordingly, the control device 10 measures the temperature of the storage battery 8 periodically (for example, at intervals of one second,) using the temperature detection device 15 and switches the maximum charge and discharge current value paragraph [0062]), wherein the heat loads comprise external heat loads and internal heat loads (the relationship between the maximum charge and discharge current and the SoC for each cell temperature of the storage battery. As illustrated in the drawing, when the storage battery cell is at room temperature (for example, approximately 20° C. to 25° C.), the storage battery can be charged according to the rating. paragraph [0048]), Tanaka is silent over HVAC system.
Inoue discloses at least one heating, ventilation, and air conditioning (HVAC) system, system (heat pump, claim 9) , operating one or both of the DC/DC converter and the HV AC system in response to at least one of the DC/DC converter operating commands and the HV AC operating commands (the electrical heat storing device is configured of a heat pump, and when compiling an operating plan of the electrical heat storing device, control is carried out so that the operating plan is compiled considering energy conversion efficiency based on an external air temperature prediction result and an external air temperature of the electrical heat storing device (Claim 9).
It would have been obvious to a person of ordinary skill in the art the application was filed, to use the teaching of Inoue of controlling the temperature of energy storage device in which the operating plan is compiled with consideration to an energy conversion efficiency based on the external air temperature and load characteristics of a heat storing device in which a heat pump is utilized, because of which there is an advantage in that errors in predicting power consumption and amount of heat stored due to the heat storing device characteristics in an actual operation can be kept to a minimum (paragraph, [0324]). With the benefit that by combining these two arts, the power can manage easily in battery storage device and can enhance the life of batteries too.
With respect to claim 4, Combined art of Tanaka and Inoue in claim 3 make obvious the method of controlling temperature of storage device of claim 3, Tanaka further discloses the external heat loads comprise at least one of the sun loading, wind loading and external temperature, (three storage batteries are installed as described above and one of the three storage batteries is installed at a position exposed to the afternoon sun, the temperature in the cabinet of the storage battery exposed to the afternoon sun rises as compared with the other storage batteries. When lithium-ion batteries are used as the storage batteries, if the temperatures of the storage batteries exceed 35° C., the progress of degradation is accelerated. When there are storage batteries having different progress of degradation caused by installation conditions and the like, the replacement times of the storage batteries differ and the maintainability is reduced, Paragraph [0005]).
With respect to claim 5, Combined art of Tanaka and Inoue in claim 4 make obvious the method of controlling temperature of storage device of claim 4, Tanaka is silent about obtaining weather data.
Inoue discloses predicting the heat loads is based at least in a part on at least one of obtaining weather data, obtaining external temperature data, using site information, or using layout information (a control system for determining an operating plan based on a schedule compiled based on actual weather forecast records, a database of energy generation records, and a database of power supply and demand records, an energy storing device state evaluation function, and weather forecast information is disclosed in PTL 2. Paragraph [0006], [0040]). 
It would have been oblivious to a person of ordinary skill in the at the time the application was filed, to use the teaching of Inoue of predicting heat load from the weather data, external air temperature and using the site information  with the consideration given here can advance the efficiency of a heat storing device and provide limits on charging and discharging currents of a storage battery  according to external air temperature, a limit on charging current caused by an amount of charging power of the storage battery (introduction).
With respect to claim 6, Combined art of Tanaka and Inoue in claim 4 make obvious the method of controlling temperature of storage device of claim 4,  Tanaka discloses the internal heat loads comprise battery loads (load3, fig;2), Tanaka is silent about HVAC load.
Inoue disclose the HVAC loads (load characteristics of a heat storing device in which a heat pump is utilized, paragraph [0324]).
It would have been obvious to a person of ordinary skill in the at the time the application was filed, to use the teaching of Inoue’s HVAC system the power can manage easily in battery storage device and can enhance the life of batteries too. 
With respect to claim 7, Combined art of Tanaka and Inoue in claim 6 make obvious the method of controlling temperature of storage device of claim 6,  Tanaka discloses predicting the heat loads is based at least in part on at least one of battery age, battery degradation, battery charging, battery discharging, HVAC capacity, HVAC status, HVAC degradation, air flow dead zones in the enclosure, DC/DC converter status, or DC/DC converter aging. (a plurality of storage battery power converters provided for each of a plurality of storage batteries used as input power supplies, the storage battery power converters operating the storage batteries in parallel; a degradation information acquisition device that acquires degradation information of the storage batteries; a temperature information acquisition device that detects temperature information of the storage batteries; and a control device that controls the storage battery power converters based on the degradation information of the storage batteries by the degradation information acquisition device and the temperature information of the storage batteries by the temperature information acquisition device, wherein, based on progress of degradation of the storage batteries acquired by the degradation information acquisition device, the control device controls charge and discharge of the storage batteries by performing: an operation for making a usable temperature range of a storage battery of the storage batteries that has been more degraded equal to or smaller than the usable temperature range of a storage battery of the storage batteries that has been less degraded, and at least one of an operation for making a maximum charge and discharge current with respect to a storage battery temperature of the storage battery having been more degraded equal to or smaller than the maximum charge and discharge current of the storage battery having been less degraded and an operation for making a usable voltage range with respect to the storage battery temperature of the storage battery having been more degraded equal to or smaller than the usable voltage range of the storage battery having been less degraded, Claim 1).
With respect to claim 9, Combined art of Tanaka and Inoue in claim 3 make obvious the method of controlling temperature of storage device of claim 3, Tanaka discloses determining DC/DC converter operating commands comprises determining DC/DC converter switching signals to redistribute battery string loading to avoid degradation of at least one battery string having a higher predicted heat load than at least one other battery string. (In embodiment 1, by switching between the limitation tables of the first storage battery Sa, the second storage battery Sb, and the third storage battery 8c at predetermined intervals depending on the progress of degradation to match the degrees of progress of the first storage battery Sa, the second storage battery Sb, and the third storage battery 8c, so that the first storage battery Sa, the second storage battery Sb, and the third storage battery 8c can be replaced substantially at the same time, Paragraph [0007], [0097], [0096], [0095]).
With respect to claim 10, Combined art of Tanaka and Inoue in claim 9 make obvious the method of controlling temperature of storage device of claim 9, Tanaka discloses determining the DC/DC converter operating commands comprises determining DC/DC switching signals to increase a battery string load on one or more battery strings for a first period of time and then increase a battery string load on one or more different battery strings for a second period of time. (For example, when the supply power Pl of the first storage battery Sa is insufficient, the output voltage of the first storage battery DC-DC converter 9a connected to the first storage battery Sa is reduced to the value corresponding to the supply power Pl of the first storage battery Sa. However, the power that cannot be covered by the first storage battery Sa is automatically covered by the other batteries, which are the second storage battery Sb and the third storage battery Sc, the bus line voltage is kept at the first control target voltage and power is supplied to the load 3 normally Paragraph [0157]). 
With respect to claim 12, Combined art of Tanaka and Inoue in claim 3 make obvious the method of controlling temperature of storage device of claim 3, Tanka discloses wherein determining the operating commands comprises determining both DC/DC converter operating commands (the power conversion system including a plurality of storage battery power converters provided for each of the plurality of storage batteries used as input power supplies, the storage battery power converters operating the storage batteries in parallel, a degradation information acquisition device that acquires degradation information of the storage batteries, a temperature information acquisition device that detects temperature information of the storage batteries, and a control device that controls the storage battery power converters based on the degradation information of the storage batteries paragraph [0007]), Tanka is silent over HVAC system operating command. 
Inoue discloses HVAC operating commands (Wherein the electrical heat storing device is configured of a heat pump, and when compiling an operating plan of 30 the electrical heat storing device, control is carried out so that the operating plan is compiled considering energy conversion efficiency based on an external air temperature prediction result and an external air temperature of the electrical heat storing device, claim 9).
It would have been obvious to a person of ordinary skill in the art at the time the application was filed, to use the teaching of Inoue of controlling the temperature of energy storage device in which the operating plan is compiled with consideration to an energy conversion efficiency based on the external air temperature and load characteristics of a heat storing device in which a heat pump is utilized, because of which there is an advantage in that errors in predicting power consumption and amount of heat stored due to the heat storing device characteristics in an actual operation can be kept to a minimum (paragraph, [0324]).
With respect to claim 13, Combined art of Tanaka and Inoue in claim 3 make obvious the method of controlling temperature of storage device of claim 3, Tanaka further discloses the wherein predicting the heat loads is based at least in part on sun loading. (three storage batteries are installed and one of the three storage batteries is installed at a position exposed to the afternoon sun, the temperature in the cabinet of the storage battery exposed to the afternoon sun rises as compared with the other storage batteries, Paragraph [0005]).
With respect to claim 14, Combined art of Tanaka and Inoue in claim 13 make obvious the method of controlling temperature of storage device of claim 13, Tanaka further discloses the DC/DC converter operating commands comprises determining DC/DC operating commands to generate a lower battery string load on a first battery string situated in a first portion of the enclosure more impacted by the sun loading relative to a second battery string in a second portion of the enclosure (three storage batteries are installed as described above and one of the three storage batteries is installed at a position exposed to the afternoon sun, the temperature in the cabinet of the storage battery exposed to the afternoon sun rises as compared with the other storage batteries, Paragraph [0005], Paragraph [0031]).
With respect to claim 16, Tanka discloses a method for controlling temperature in an energy storage system having a plurality of energy storage devices housed in an enclosure (various type of converters are contained together with the storage battery in same cabinet, paragraph [00062]), Tanaka is silent on explaining the method involves weather forecast details. 
Inoue discloses the method comprising: obtaining a weather forecast for a region the container is located, (The CPU 110, on ascertaining the operating state of each device, issues an instruction to the Ethernet communication I/F unit 114 to obtain weather forecast information including air temperature prediction information from the cloud server 31 . paragraph [0052], [0053] ) measuring a local parameter representative of solar radiation in the vicinity of the container, (prediction result of solar radiation amount prediction information, Paragraph[0043]) adjusting the weather forecast based at least in part on the local parameter, (it is assumed that a database table for each kind of weather information is provided every month as a database for air temperature prediction. A configuration may also be such that the databases for solar radiation prediction and air temperature prediction are provided every day, every week, or every season. Paragraph [0083], [0084, 0085]) determining an operating command based at least in part on the adjusted weather forecast (FIG. 11 is a diagram for describing an operation when correcting a prediction result of solar radiation amount prediction information, predicted based on a weather forecast, based on solar radiation amount information calculated from an actually measured amount of PV power generation), and air conditioning (HVAC) components in response to the operating command (Claim 9). 
It would have been obvious to a person of ordinary skill in the art at the time the application was filed, to use the teaching of Inoue of weather forecasting system and heat pump in Tanka energy storage device, the storage device can manage properly and the consuming power cost can also be reduced (paragraph [0134]).
With respect to claim 17, Combined art of Tanaka and Inoue in claim 16 make obvious the method of controlling temperature of storage device of claim 16, Tanaka discloses measuring the local parameter comprises measuring a voltage and a current from a solar panel (FIG. 2 illustrates an example of the power-voltage characteristics of the solar battery 4. The horizontal axis represents the voltage value of the solar battery 4 and the vertical axis represents the value of generated power by the solar battery 4, paragraph [00036]) coupled to the energy storage system (figure 1, solar battery 4).
With respect to claim 20, Combined art of Tanaka and Inoue in claim 16 make obvious the method of controlling temperature of storage device of claim 16, Tanaka further discloses that a load profile of the energy storage devices, and wherein determining the operating command is further based at least in part on the load profile (paragraph [0068], [0069], and [0070]).
With respect to claim 21, Combined art of Tanaka and Inoue in claim 16 make obvious the method of controlling temperature of storage device of claim 16, Tanaka discloses measuring an additional local parameter, the additional local parameter representative of temperature in the vicinity of the container (a temperature information acquisition device that detects temperature information of the storage batteries, claim 1) and determining a timing of sending the operating command based at least in part on the additional local parameter, (the amount of charge and discharge power, the average value, the maximum value, and the minimum value of the storage battery temperature, the holding time (status information) when the SoC is 0.8 or more that are measured by the degradation detection device 12. The collected data is sent to the HEMS. Paragraph [0096]). 
With respect to claim 24, Combined art of Tanaka and Inoue in claim 17 make obvious the method of controlling temperature of storage device of claim 17, Tanaka discloses measuring the local parameter comprises measuring a voltage and a current from a solar panel situated on top of the container, (figure 1, element 4).

Claims 8, 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka [US 20170366023] and Inoue [EP 3247016]  as applied to claim 3 above, and further in view of Takeda [EP 2797158].

With respect to claim 8, Combined art of Tanaka and Inoue in claim 3 make obvious the method of controlling temperature of storage device of claim 3, Tanaka and Inoue are silent about the DC/DC converter fan.
Takeda discloses that the energy storage system further comprises DC/DC converter fans (a plurality of battery modules is accommodated, wherein the battery sub racks each include a first fan, introduction) , and wherein determining the DC/DC converter operating commands comprises determining at least one of DC/DC converter fan speeds or DC/DC converter switching signals.( In the interior of the battery rack 1, the battery modules M11 to M1 n are connected in series, and the control apparatus 8 monitors the voltages at both ends of the respective battery modules. A switch 12 is provided on part of a series circuit of the battery module, and the switch 12 can be opened and closed by an operation signal from the control apparatus 8. Paragraph [0031]).
It would have been obvious to a person of ordinary skill in the art at the time the application was filed, to use the teaching of Takeda with the combine art of Tanka and Inoue the cooling air for heat radiation generally employs a system of driving by a fan or the like, a configuration in which the combustible gas is exhausted by cooling air is contemplated (paragraph [0005]).
With respect to claim 11, combined art of Tanaka and Inoue in claim 3 make obvious the method of controlling temperature of storage device of claim 3, but are silent about more than one HVAC systems. 
Takeda further discloses determining the HVAC operating commands comprises determining levels of heating or cooling for first HVAC system and a second HVAC system (the cell temperature control computing unit 110 computes a collective fan operation command, Paragraph [0019]).
It would have been obvious to a person of ordinary skill in the art at the time the application was filed, to use the teaching of Takeda with the combine art of Tanka and Inoue the cooling air for heat radiation generally employs a system of driving by a fan or the like, a configuration in which the combustible gas is exhausted by cooling air is contemplated (paragraph [0005]).
With respect to claim 15, combined art of Tanaka and Inoue in claim 3 make obvious the method of controlling temperature of storage device of claim 3, but are silent about more than one HVAC systems.
Takeda further discloses determining the HVAC operating commands comprises, when at least one HVAC system is degraded (individual fan operation commands Tm and the leakage sub-rack information pieces of individual fans 7 mounted on the battery rack 1 are input to the individual fan control computing unit 113.paragraph [0022], [0023]), determining HVAC operating commands to start the HV AC system earlier or to run the HV AC at a higher rate earlier, (the rating air volume of the collective fans 3 is larger than that of each of the individual fans, paragraph [0024]). 
It would have been obvious to a person of ordinary skill in the art at the time the application was filed, to use the teaching of Takeda with the combination of Tanka and Inoue, in order to provide a reliable means for cooling the battery as taught by Takeda.  

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka [US 20170366023] and Inoue [EP 3247016]  as applied to claims 16 and 17 above, and further in view of Tyagi [US 20190265387].
With respect to claim 18, Combined art of Tanaka and Inoue in claim 17 make obvious the method of controlling temperature of storage device of claim 17, Tanka and Inoue are silent on weather forecast model. 
Tyagi discloses wherein obtaining the weather forecast comprises using a model based on historical data, using publicly available weather forecast information, or using a combination of a model based on historical data and publicly available weather forecast information. (In order to be able to model, predict and control weather, a large volume of data with long historical trends and systematic analysis is required. This requires thousands of nodes with sensors that are consistently designed and programmed to collect coordinated vital information, Paragraph [0100]).
It would have been obvious to a person of ordinary skill in the art at the time the application was filed, to use the teaching of Tyagi weather model and the predictive algorithms may then be used to drive larger area and longer term coordinated perturbations that are engineered to guide the weather and climate to a desired state (paragraph[0025]).
With respect to claim 19, Combined art of Tanka and Inoue in claim 16 make obvious the method of controlling temperature of storage device of claim 16, Tanka and Inoue are silent on weather forecast model calibration.                     
Tyagi discloses wherein obtaining the weather forecast comprises using a model based on historical data, and further including adjusting the weather forecast by calibrating the model (These numerical model simulations use the data collection of wind, surface temperature over large areas to refine numerical weather prediction. These simulation models are then calibrated against historical and episodic data, and refined based on the derived fits, paragraph [0109]).
It would have been obvious to a person of ordinary skill in the art at the time the application was filed, to use the teaching of Tyagi weather model and the predictive algorithms may then be used to drive larger area and longer term coordinated perturbations that are engineered to guide the weather and climate to a desired state (paragraph[0025]).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka [US 20170366023] and Inoue [EP 3247016] as applied to claim 21 above, and further in view of Se [KR 20120000492] .
With respect to claim 22, Combined art of Tanaka and Inoue in claim 21 make obvious the method of controlling temperature of storage device of claim 21, Tanaka and Inoue are silent about the temperature sensor located between the wall. 
Se discloses the additional local parameter comprises a temperature obtained from a sensor located between exterior and interior portions of a wall of the container. ( A road melting tank having a structure in which a temperature sensor measuring the temperature of oil contained between walls is installed in a container is proposed, Paragraph [0007]).
     It would have been obvious to a person of ordinary skill in the art at the time the application was, to use the teaching of Se temperature sensor which can installed between the walls of container. (paragraph [0007]). With benefit of combining these art the temperature of the system can be measured properly. 

Claim 23 is  rejected under 35 U.S.C. 103 as being unpatentable over Tanaka [US 20170366023],  Inoue [EP 3247016] and Se [KR 20120000492]   as applied to claim 22 above, and further in view of Daggett [US 20160159466].
With respect to claim 23, Combined art of claim 22 make obvious the method of controlling temperature of storage device of claim 22, Daggett further discloses  the wall comprises a top wall or a side wall, wherein the exterior portion of the wall comprises a thermally conductive material (Preferably the exterior wall 40 are made of a thermally conductive material to transfer heat, paragraph [0094]) and wherein the interior portion of the wall comprises a thermally insulated material (a thermally insulative material may be placed around the interior surface 34 and the side walls 58 to prevent heat transfer into the interior, paragraph [0099], figure 6 ).
It would have been obvious to a person of ordinary skill in the art at the time of filing date of the claimed invention, to use the teaching Daggett can make the container whose interior is insulated and the exterior is of conductive material. With the benefit of combining these two arts the storage battery container can predict the external and internal temperature in accurate way. The transfer of heat from the exterior surface (paragraph [0094]) and save the battery to blocking the heat from outside to inside of the battery (paragraph [0099]) can be achieved by using Daggett reference.   


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADIA KOUSAR whose telephone number is (571)272-3386. The examiner can normally be reached M-Th 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SADIA . KOUSAR
Examiner
Art Unit 2859


/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        May 23, 2022